The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            January 23, 2020

                                2020COA12

No. 19CA0439, People in Interest of S.R.N.J-S. — Juvenile
Court — Dependency and Neglect — Termination of the Parent-
Child Legal Relationship — Criteria for Termination

     In this termination of parental rights case, a division of the

court of appeals clarifies that the termination of parental rights

statute, section 19-3-604(1)(c), C.R.S. 2019, requires a finding that

a parent is unfit to terminate parental rights, and not “semi-fit” as

the juvenile court found here. It further clarifies that without a

parental unfitness finding supported by the evidence, the need for

permanency is not enough to terminate parental rights.

     Because the court’s findings of evidentiary facts are separate

from the court’s fitness conclusion and the evidentiary facts here

are clearly erroneous and do not support a conclusion that the
parents were unfit, the division concludes that the juvenile court

erred in terminating the parents’ parental rights.
COLORADO COURT OF APPEALS                                       2020COA12


Court of Appeals No. 19CA0439
City and County of Denver Juvenile Court No. 17JV1077
Honorable Laurie A. Clark, Judge


The People of the State of Colorado,

Appellee,

In the Interest of S.R.N.J-S. and M.A.J-S., Children,

and Concerning A.N.J-S. and J.A.G.,

Appellants.


                      JUDGMENT REVERSED AND CASE
                       REMANDED WITH DIRECTIONS

                                 Division III
                          Opinion by JUDGE DUNN
                        Webb and Lipinsky, JJ., concur

                         Announced January 23, 2020


Kristin M. Bronson, City Attorney, Laura Grzetic Eibsen, Assistant City
Attorney, Denver, Colorado, for Appellee

Barry Meinster, Guardian Ad Litem

The Law Office of Michael Kovaka, Michael Kovaka, Littleton, Colorado, for
Appellant A.N.J-S.

Pamela K. Streng, Office of Respondent Parents’ Counsel, Georgetown,
Colorado, for Appellant J.A.G.
¶1    Father, J.A.G., and mother, A.N.J-S., appeal the juvenile

 court’s judgment terminating their parent-child legal relationships

 with their children, S.R.N.J-S. and M.A.J-S. Because the evidence

 doesn’t support the juvenile court’s conclusion that the parents

 were unfit, we must reverse and remand the case.

                           I.   Background

¶2    This is the family’s second dependency and neglect

 proceeding. In the first case, the Denver Department of Human

 Services removed the children, a twin boy and girl, shortly after

 their births because mother was using controlled substances. The

 case was closed a year later, and the Department returned the

 children to mother. Father was living in Mexico and visited the

 children sporadically.

¶3    The Department initiated this case in July 2017 due to

 mother’s possible methamphetamine use and reported domestic

 violence and abuse. The juvenile court adjudicated the then-

 three-year-old twins dependent or neglected and entered treatment

 plans for the parents.

¶4    Father was still living in Mexico when the Department filed the

 case. Although the Department served him with notice of the


                                   1
 proceeding, father did not contact the Department until March

 2018, when he began relocating to Colorado.

¶5    Two weeks after father made his first court appearance, the

 children’s guardian ad litem (GAL) moved to terminate the parents’

 parental rights. In an uncommon turn, the Department opposed

 the motion and moved, instead, to increase parenting time and

 transition the children home.

¶6    The juvenile court held a twelve-day hearing on the competing

 motions between August 2018 and February 2019. At the end of

 the hearing, the court granted the GAL’s motion and terminated

 both parents’ parental rights.

                 II.   Termination of Parental Rights

¶7    The goal of a dependency and neglect case is to preserve the

 parent-child relationship whenever possible. People in Interest of

 C.A.K., 652 P.2d 603, 610 (Colo. 1982). And given that the

 termination of the parent-child legal relationship affects a parent’s

 fundamental liberty interest in the care and custody of the child,

 the state must exercise extreme caution in terminating parental

 rights. K.D. v. People, 139 P.3d 695, 700 (Colo. 2006). For this

 reason, a juvenile court must strictly comply with the statutory


                                   2
 termination criteria. Id.; People in Interest of L.M., 2018 COA 57M,

 ¶ 18.

¶8       To terminate parental rights, a juvenile court must find, by

 clear and convincing evidence, that (1) a child was adjudicated

 dependent and neglected; (2) the parent didn’t comply with an

 appropriate, court-approved treatment plan or the plan wasn’t

 successful; (3) the parent is unfit; and (4) the parent’s conduct or

 condition is unlikely to change within a reasonable time.

 § 19-3-604(1)(c), C.R.S. 2019. The burden of proof lies with the

 party seeking termination. People in Interest of S.N-V., 300 P.3d

 911, 914 (Colo. App. 2011) (the due process requirements for

 a termination hearing place no duty on a respondent parent).

¶9       An unfit parent is one whose conduct or condition renders the

 parent unable to give a child reasonable parental care.

 § 19-3-604(2). Reasonable parental care requires, at a minimum,

 that the parent provide nurturing and protection adequate to meet

 the child’s physical, emotional, and mental health needs. Id.;

 accord L.M., ¶ 28.




                                     3
                         A.   Standard of Review

¶ 10   “Whether a juvenile court properly terminated parental rights

  presents a mixed question of fact and law because it involves

  application of the termination statute to evidentiary facts.” L.M.,

  ¶ 17. We review the juvenile court’s findings of evidentiary fact —

  the raw, historical data underlying the controversy — for clear error

  and accept them if they have record support. Id.; see also People in

  Interest of S.N. v. S.N., 2014 CO 64, ¶ 21. But we review de novo

  the juvenile court’s legal conclusions based on those facts. People

  in Interest of S.K., 2019 COA 36, ¶ 41; L.M., ¶ 17.

¶ 11   Whether the evidence establishes that a parent is unfit is

  ultimately a legal conclusion because its resolution requires

  application of the evidentiary facts to the termination statute. See

  § 19-3-604; S.N., ¶ 21; see also People in Interest of A.J.L., 243 P.3d

  244, 246 (Colo. 2010) (evidence supported the juvenile court’s

  factual “findings and its legal conclusion that [parent was] unfit”).

¶ 12   Because we review de novo the court’s legal conclusions, we

  need not consider mother’s proposal that we conduct an

  “independent appellate review” of the juvenile court’s termination

  order.


                                     4
             B.   The Oral and Written Termination Orders

¶ 13   At the end of the termination hearing, the juvenile court

  issued a detailed oral order terminating the parents’ parental rights.

  Later, it issued a short written termination order that contained

  little detail. What’s problematic for our purposes is that the oral

  parental fitness findings are different from those in the written

  order.

¶ 14   Specifically, in its oral termination order, the juvenile court

  found the parents’ “conduct or condition [was] semi-fit at this

  time[,] that they can provide reasonable parental care for the

  children[,] and additional time will likely not change the conduct or

  condition within a reasonable period of time.”1 Despite the

  suggestion of parental fitness, and without further explanation as to

  fitness, the court terminated father’s and mother’s parental rights.

¶ 15   Shortly after the hearing, the court issued its written

  termination order, which recited the parties’ names, the date it

  entered its oral ruling, and the required statutory findings.


                      ———————————————————————
  1Reading the termination order as a whole, it seems this sentence
  contains a typographical error and the court intended to say the
  parents “cannot” provide reasonable parental care. But even
  assuming such error, it doesn’t affect our analysis.

                                     5
  Regarding fitness, the written order merely stated the parents “are

  unfit[] as parents for the minor children.” But it doesn’t explain

  how or why the court went from “semi-fit” in its oral termination

  order to “unfit” in its written one.

¶ 16   Generally, a written order controls over a conflicting oral

  ruling. People in Interest of T.B., 2019 COA 89, ¶ 56 n.1 (Webb, J.,

  dissenting). Here, however, the written order contained no facts

  specific to this case (other than basic identification and procedural

  facts). And the court noted in the written order that its oral ruling

  “more explicitly detailed” the court’s findings and those “FINDINGS

  AND ORDER[] ARE HEREIN INCORPORATED BY REFERENCE.”

¶ 17   So, to the extent the oral order controls, for a couple of

  reasons we conclude it’s insufficient to support terminating

  parental rights. First, beyond being somewhere between fit and

  unfit, we don’t know what “semi-fit” means. Second, even if “semi-

  fit” has some generally accepted meaning, “semi-fitness” is not a

  basis upon which to terminate parental rights under section 19-3-

  604(1)(c)(II). Rather, to terminate parental rights, a court must find

  by clear and convincing evidence that a parent is unfit. See

  § 19-3-604(1)(c)(II); see also People in Interest of M.M., 215 P.3d


                                         6
  1237, 1252 (Colo. App. 2009). The oral termination order therefore

  lacks the necessary unfitness finding required to terminate the

  parents’ parental rights.

¶ 18   Given the parental unfitness findings in the written

  termination order, we next consider whether clear and convincing

  evidence supports those findings.

                     C.       Father’s Parental Fitness

¶ 19   At the termination hearing, the caseworker testified that she

  (1) believed father can provide reasonable parental care; (2) had no

  concerns about father’s ability to meet the children’s needs; and (3)

  agreed father is willing to provide for the reasonable needs of the

  children. She concluded that, in her expert opinion, father “is a fit

  and appropriate parent” for the children and termination of father’s

  parental rights wasn’t in the children’s best interests. Father’s

  visitation supervisor agreed that father could meet the children’s

  needs.

¶ 20   Though contending the juvenile court correctly found father

  unfit, the GAL points us to no record evidence supporting a

  different assessment of father’s parental fitness. Nor did we find

  any witness who testified father was unfit.


                                       7
¶ 21   Despite this seemingly uncontradicted evidence that father

  was fit and could provide reasonable parental care for the children,

  we recognize that the juvenile court made some oral findings that

  addressed father’s fitness, including that father (1) had “not used

  the assistance and services provided to establish a parental

  relationship with his children where he can care for them and meet

  their needs on a full-time basis”; (2) “refused to take an active part

  in raising these children”; (3) “struggle[s] to visit the children once

  per week, [and] is unable to find the time in his week to visit more

  often”; and (4) “disputes the encouragement from the professionals

  on this case.”

¶ 22   We therefore examine whether clear and convincing evidence

  supports these findings, and, if so, whether the findings support the

  conclusion father was unfit.

                        1.   Parental Relationship

¶ 23   We are unable to find record support for the court’s finding

  that father refused assistance, declined to participate in services, or

  lacked a parental relationship with the children. Rather, the

  visitation supervisor testified that father consistently exhibited

  strong parenting skills, was attuned to the children’s needs, and


                                      8
  appeared to have a secure, strong bond with them. And the

  supervisor believed that reunification could be achieved in a

  reasonable time and would provide the children the permanency

  they needed. The visitation supervisor also stated that father had

  “consistently remained open to feedback, suggestion, and

  collaboration.”

                    2.    Participation and Visitation

¶ 24   Nor do we agree that the record established that father didn’t

  actively participate in raising the children, and to the extent the

  court found that father struggled to visit them, we can’t agree that

  the few missed visits were sufficient to establish by clear and

  convincing evidence that father failed to provide reasonable parental

  care for the children. See L.M., ¶ 17.

¶ 25   To be sure, father visited the children infrequently before the

  case began and did not visit them during the first year of the case.

  But the evidence showed that once he relocated to Colorado, father

  actively engaged in the case, exhibited good parenting skills,

  communicated regularly with the children’s therapist and other

  professionals, and otherwise complied with his treatment plan.




                                     9
¶ 26    While father only had one visit per week, the GAL opposed the

  Department’s recommendations to increase visitation (seeking

  termination instead) and the juvenile court declined requests to

  increase visits. Despite the failed efforts to increase father’s visits,

  the caseworker and the visitation supervisor testified that father’s

  visits went well and that father provided for the children during the

  visits.

¶ 27    And we can’t agree that father’s work schedule, which, at

  times, limited his availability for visits, rendered him legally unfit.

  True, as the juvenile court found, the record shows father had to

  cancel some visits because he had to work and was not able to

  make up all the visits due to his work schedule. But father’s

  visitation supervisor attributed the difficulty in scheduling make-up

  dates to the foster parents’ schedule, father’s schedule, and other

  circumstances.

¶ 28    We recognize that father had a demanding work schedule, but

  nothing we see in the record — and the GAL points us to nothing —

  shows that the few missed visits impacted father’s treatment plan

  compliance, his ability to meet the children’s reasonable needs, or

  his demonstrated success in parenting the children. What’s more,


                                     10
  we imagine that most (perhaps all) working parents face similar

  scheduling conflicts at one time or another. Grappling with such

  conflicts doesn’t, on its own, make them legally unfit.

                           3.   Encouragement

¶ 29   Last, we find no record support for the finding that father

  “dispute[d] . . . encouragement from the professionals on this case.”

  To the contrary, the children’s therapist testified that father was

  receptive to information even when it was difficult to hear. And the

  visitation supervisor testified that father took feedback well and

  used suggestions from the children’s therapist in visitation.

¶ 30   In sum, under these circumstances, we conclude that the

  juvenile court’s findings that bear on father’s fitness lack record

  support and are clearly erroneous. To the extent the record

  supports the juvenile court’s findings regarding the missed visits,

  we can’t conclude that this evidence standing alone established

  father’s unfitness by clear and convincing evidence.

                     D.    Mother’s Parental Fitness

¶ 31   When asked about mother, the caseworker opined that

  “[mother] is a fit and stable parent” and “is willing to provide” the




                                     11
  children reasonable parental care. Explaining the basis for this

  opinion, the caseworker testified that

       • mother “exhibited every objective in her treatment” and had

          demonstrated that “she’s able to implement [these] services

          in her parenting practices”;

       • as evidenced through her visitations, mother can parent the

          children, “meet the children’s needs,” “redirect the children”

          as needed, and “appropriately engage with [the] children”;

          and

       • mother and the children have a bond.

¶ 32   The caseworker further opined that it was not in the children’s

  best interests to terminate mother’s parental rights.

¶ 33   The caseworker was not alone in her assessment. Other

  providers who had observed mother with the children testified that

  (1) mother and the children are bonded and attached to each other;

  (2) mother provides for the children’s physical and emotional needs;

  and (3) the visits improved over the course of the case, which could

  be attributed to mother’s “consistency in parenting.”

¶ 34   Again, the GAL points us to no witness who opined that

  mother was unfit. Nor are we able to find one.

                                    12
¶ 35   Still, we again look to the juvenile court’s detailed oral findings

  to assess the sufficiency of its conclusion in its written order that

  mother was unfit. These findings appear to center on mother’s

  noncompliance with her treatment plan. Given that such

  noncompliance may be considered in determining parental fitness,

  see People in Interest of D.P., 181 P.3d 403, 408 (Colo. App. 2008),

  we turn to these findings.

¶ 36   The purpose of a treatment plan is to help a parent overcome

  the problems that led the Department to intervene. C.A.K., 652

  P.2d at 610. To address the Department’s concerns here

  (substance use, domestic violence, and abuse), mother’s treatment

  plan required her to (1) complete substance abuse and mental

  health treatment; (2) enhance and maintain family bonding and

  ties; (3) maintain safe and stable housing; (4) cooperate with the

  caseworker, GAL, and treating professionals; and (5) support herself

  and the children financially.

¶ 37   The juvenile court found, with record support, that mother

  successfully completed substance abuse treatment and mental

  health treatment. For the remaining objectives, the court found

  that mother was “partially successful,” but ultimately concluded


                                    13
  that the treatment plan was unsuccessful. So, we consider the

  evidence related to these treatment plan components, but again

  conclude that the evidence didn’t support the court’s conclusion

  that mother was unfit.

         1.    Enhance and Maintain Family Bonding and Ties

¶ 38   The juvenile court recognized that mother had attended most

  of her visits during the past year, arriving early and prepared. Yet

  the court found that mother was “partially successful” in this

  objective because of the following:

       • The son did not go to mother for comfort as recently as

          three months before the court entered its order.

       • The son had bathroom accidents while visiting with mother,

          but not with father.

       • Both children had emotional setbacks when mother became

          agitated around the bathroom accidents.

       • Mother’s fourth visitation supervisor testified that the son’s

          attachment with mother was ambivalent but improving.

¶ 39   But despite the court’s identified concerns, our review of the

  record shows that by all accounts the treatment plan had done

  what it was supposed to; that is, it improved mother’s bonding and


                                    14
  ties with the children. And a treatment plan is successful if “it

  corrects or improves the original conduct or condition which led to

  intervention by the state.” People in Interest of C.L.I., 710 P.2d

  1183, 1185 (Colo. App. 1985) (emphasis added).

¶ 40   In this regard, the caseworker explained that mother’s visits

  had been very positive, and she had shown at these visits that “she

  can meet the children’s needs[,] [t]hat she can redirect the

  children[, and] [t]hat she knows how to appropriately engage with

  the children.” And the caseworker testified that mother had

  “successfully completed [this] objective . . . of the treatment plan.”

¶ 41   As well, mother’s visitation supervisors generally described

  mother implementing parenting techniques with her children that

  she had learned through treatment. Importantly, the fourth

  visitation supervisor (the most recent one) testified that there had

  been steady improvement in the son’s relationship with mother,

  explaining that the son had recently sought mother out for play

  activities, was listening better to her directions, and was accepting

  and seeking her affection. The visitation supervisor also said in

  December 2018 that there had been no bathroom accidents for two

  months.


                                     15
¶ 42   And we were unable to find any evidence that mother became

  agitated in response to bathroom accidents. To the contrary,

  mother’s fourth visitation supervisor testified that mother tended to

  the son’s needs when he had an accident; she did not yell, raise her

  voice, or shame him; and she gave him the choice of whether to

  clean himself or have her clean him.

¶ 43   Nor did the fourth visitation supervisor testify that the son had

  an ambivalent attachment to mother. Instead, he stated that, in

  comparison with the daughter, the son had “a degree of

  ambivalence” toward mother. But as the visitation supervisor

  explained in conjunction with this statement, their relationship was

  improving.

¶ 44   True, the children’s therapist attributed some of the children’s

  struggles to their visits with mother. The therapist, however,

  admittedly never observed any visits between mother and her

  children. What’s more, when the children’s therapist testified a

  second time in February 2019 (shortly before the court’s

  termination order), she declined to opine that termination of

  mother’s parental rights was in the children’s best interests.




                                    16
          2.   Maintain a Safe, Stable, and Suitable Home

¶ 45   In concluding that mother was “partially successful” in

  maintaining safe, stable, and suitable housing, the juvenile court

  noted that mother had a lifetime housing voucher and had secured

  a suitable home for the children. Still, the court was “reluctant to

  make a finding by clear and convincing evidence that [m]other ha[d]

  been successful on this component” of her treatment plan because

  mother had forfeited a lifetime housing voucher in the past, had

  lived in the home less than four weeks, and had lived in thirteen

  residences in the past five years.

¶ 46   Despite mother’s past struggles with permanent housing, the

  evidence was undisputed that by the end of the termination hearing

  mother had obtained the safe, stable, and suitable housing her

  treatment plan required. Indeed, the caseworker confirmed the

  housing was suitable, safe, and “very appropriate.” Discounting

  this evidence by requiring mother to somehow overcome evidence of

  her past housing struggles and show that they would not affect the

  housing she had secured suggests the court shifted the burden to

  mother to show compliance with the housing objective, rather than

  requiring the GAL to prove that mother had not reasonably


                                       17
  complied with it. See S.N-V., 300 P.3d at 914; see also

  § 19-3-604(1)(c)(I). In this respect, the juvenile court erred.

                             3.   Cooperation

¶ 47   The juvenile court next found that mother was “partially

  compliant” in cooperating with the caseworker, GAL, and treating

  professionals. It explained that mother completely engaged with

  those providers aligned with her but resisted others she perceived

  as not being aligned with her. The latter category, the court found,

  included the Court Appointed Special Advocate (CASA), the GAL,

  the children’s therapist, and mother’s second visitation supervisor.

  But the evidence doesn’t support these findings.

¶ 48   To start, a CASA is not a caseworker, GAL, or treating

  professional, so it is unclear whether mother’s treatment plan

  objective applied to the CASA. In any event, the CASA testified that

  mother had been very responsive once she engaged in her treatment

  plan and that mother’s progress had been tremendous and

  commendable. True, the CASA said mother had not replied to three

  recent messages, but the CASA thought that was because the

  termination proceeding had begun. She gave no indication that

  mother resisted her or thought she was not aligned with mother.


                                     18
¶ 49   We likewise are unable to find any testimony or evidence from

  the termination hearing to support the court’s finding that mother

  resisted the GAL.

¶ 50   As well, the children’s therapist testified in September 2018

  that mother regularly contacted her to discuss the children’s

  symptoms and progress in therapy. And in February 2019, she

  testified that mother always appeared receptive to information and

  continued to contact her regularly after the termination proceedings

  began. She explained that when she and mother had trouble

  connecting by telephone, they still communicated by text message.

  The testimony also showed that, throughout the case, mother

  followed through on homework the therapist assigned, used the

  techniques she suggested, continued to be receptive to suggestions,

  and had fruitful discussions with the therapist.

¶ 51   And, finally, mother’s second visitation supervisor testified to a

  single negative interaction in one of the three visits she supervised.

  The visitation supervisor testified that, at that visit, she interrupted

  mother to provide therapeutic intervention — an approach mother

  had never experienced in nineteen previous visits at the agency,

  including two with this supervisor — without first explaining the


                                     19
  new protocol. According to the supervisor, (1) mother told her not

  to interrupt and that they could talk afterward; (2) the visitation

  supervisor continued to intervene; and (3) mother became verbally

  disrespectful and combative, so the supervisor ended the visit. 2

  Even so, this single visit occurred approximately eight months

  before the order terminating parental rights and reflected an event

  neither repeated nor reported again by any other visitation

  supervisor or mother’s caseworker.

¶ 52   Except for this single interaction with mother’s second

  visitation supervisor, the record contains no evidence that mother

  did not cooperate with (or resisted working with) the professionals

  in her case or that she perceived any professional as not aligned

  with her. And given the evidence that mother complied with her

  treatment plan and was fit, we can’t agree that a single negative

  interaction with one visitation supervisor established by clear and

  convincing evidence that mother was unfit.




                        ———————————————————————
  2 We recognize that another agency employee contradicted the

  supervisor’s account of mother’s conduct, but it was the juvenile
  court’s prerogative to resolve this evidentiary conflict.

                                    20
           4.    Financially Support Herself and the Children

¶ 53   The treatment plan required mother to maintain a legal source

  of income, ensure that the children’s material needs were met, and

  provide proof of income to the Department.

¶ 54   The juvenile court acknowledged that mother had “been

  employed for most of this case” but again found that she was only

  partially successful in this treatment plan component. It explained

  that mother had been unemployed for one three-week period during

  the case, had many short-term periods of employment, and had

  changed jobs in the past six months.

¶ 55   But, as the evidence showed, mother was employed at the

  completion of the termination hearing and no evidence suggested

  that her employment was temporary or otherwise unstable. The

  caseworker confirmed that mother had provided proof of

  employment and testified that mother had successfully complied

  with this objective.

¶ 56   We therefore see nothing in the record showing that mother

  was unable to financially support herself and the children or that

  she failed to comply with this component of the treatment plan.




                                   21
¶ 57   In sum, after reviewing the record, we conclude that (1) many

  of the court’s findings on mother’s compliance with her treatment

  plan are clearly erroneous and (2) the few findings that are

  supported by the record do not support the juvenile court’s

  conclusion that the GAL proved by clear and convincing evidence

  that mother was unfit.

               III.   The Children’s Need for Permanency

¶ 58   All that said, we understand the juvenile court’s legitimate

  concern for the children’s need for permanency and stability. The

  children’s therapist testified that the children had struggled with

  the lack of consistency, and the caseworker agreed that the children

  needed stability and permanency. Indeed, by the age of four, the

  children had changed homes and caregivers four times.

¶ 59   Juvenile courts must give primary consideration to the child’s

  physical, mental, and emotional conditions and needs when

  considering termination. § 19-3-604(3). And a determination of

  parental fitness is intertwined with a determination of the child’s

  best interests. K.D., 139 P.3d at 700; see also People in Interest of

  E.A., 638 P.2d 278, 285 (Colo. 1981). But a parent may not be

  deemed unfit simply to improve the child’s condition. E.A., 638


                                    22
  P.2d at 285; L.M., ¶ 29; accord Northland v. Starr, 581 N.W.2d 210,

  213 (Iowa Ct. App. 1998) (possible destructive emotional injury of

  removing four-year-old child from stepfather’s home after mother’s

  death did not outweigh the long-term benefit of shifting custody to

  fit father).

¶ 60    Given that the evidence didn’t support a finding that the

  parents were unfit, the need for permanency alone wasn’t sufficient

  to terminate the parents’ constitutional interest in the care and the

  custody of their children. § 19-3-604(1)(c); L.M., ¶ 29; see also

  Stanley v. Illinois, 405 U.S. 645, 657-58 (1972) (state has no

  interest in separating children from custody of fit parents); cf.

  People in Interest of M.D., 2014 COA 121, ¶ 43 (in contrast to

  termination of parental rights, section 19-3-702(4), C.R.S. 2019,

  allows a juvenile court to award permanent custody to a nonparent

  without finding parental unfitness in some circumstances).

                             IV.   Conclusion

¶ 61    The judgment is reversed, and the case is remanded to the

  juvenile court.

        JUDGE WEBB and JUDGE LIPINSKY concur.




                                    23